TO BE PUBLISHED

                 $uprrmr &turf
                                2016-SC-000109-KB
                                                    TcfirMitr
                                                                U
                                                                     a
                                                                    1.1'\Y
                                                            AT 1.E5 -0       -IL=   C..sxMaAt-o-utNA,^0..c.

MICHAEL A. VALENTI                                                            MOVANT



V.                              IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                              RESPONDENT



                              OPINION AND ORDER

       Michael A. Valentil commingled personal funds with client funds in his

firm's IOLTA escrow account. Valenti self-reported this professional-ethics

violation to the Kentucky Bar Association, and the parties have reached an

agreed resolution.

       Over a two-and-one-half-year period, Valenti misused client funds via six

separate disbursements, ranging in amounts from $1,544.40 to $10,440.00.

In addition, Valenti authorized checks representing his own personal funds

totaling $182,585.81 to be deposited into the IOLTA escrow account of his firm,

Valenti Hanley & Robinson, PLLC. This IOLTA escrow account also contained

client funds. Of these deposited funds, $173,678.00 were obtained through

Valenti's firm's profit-sharing plan. Valenti used the funds to pay personal

expenses. Of note, before Valenti self-reported, all client funds were restored.

       KBA Member No. 81989, bar roster address, One Riverfront Plaza, Suite 1950,
       1
401 W. Main Street, Louisville, Kentucky 40202. Valenti was admitted to the practice
of law on April 24, 1987.
                                          1
      Valenti admits his conduct violated Kentucky Supreme Court Rule (SCR)

3. 130- 1.5(a), which provides:

      "A lawyer shall hold property of clients or third persons that is in a
      lawyer's possession in a separate account maintained in the state
      where the lawyer's office is situated, or elsewhere with the consent
      of the client, third person, or both in the event of a claim by each
      to the property. The separate account referred to in the preceding
      sentence shall be maintained in a bank which has agreed to notify
      the Kentucky Bar Association in the event that any overdraft
      occurs in the account. Other property shall be identified and
      safeguarded."

      Under SCR 3.480(2), Valenti and the KBA agreed to the imposition of

discipline and now ask this Court to impose upon him a suspension from the

practice of law for thirty days, to be probated for a one-year period. The terms

of the probation require Valenti to attend, at his own expense, the next

scheduled Ethics and Professionalism Enhancement Program (EPEP) offered by

the Office of Bar Counsel (OBC) within twelve months following the entry of this

Opinion and Order. Valenti will not be allowed to apply for CLE credit of any

kind for this program and must furnish a release and waiver to the OBC to

allow the OBC to verify he has not reported any such hours to the CLE

Commission. In addition, Valenti must satisfy all CLE requirements and timely

pay his KBA membership dues. And Valenti will pay the costs of these

proceedings.

      In the event Valenti fails to comply with any of the terms of discipline

stated here, upon motion of the OBC, this Court may impose the entire thirty-

day suspension.

      After reviewing the record, the standards, and other relevant authorities,

this Court concludes that the discipline proposed by Valenti is adequate.


                                        2
   Thus, the Court ORDERS:

1) Michael A. Valenti, KBA Member No. 81981, is guilty of the charge

   alleged in KBA File No. 23365;

2) Valenti will be suspended from the practice of law for a period of thirty

   days for violating SCR 3.130-1.15(a);

3) The entirety of Valenti's suspension will be probated for one year,

   subject to the conditions set forth here;

4) If Valenti fails to comply with any of the terms of discipline as set

   forth here, upon the OBC's motion, the Court will impose the thirty-

   day suspension;

5) In accordance with SCR 3.370, Valenti is directed to pay $57.10, the

   cost associated with this proceeding, for which execution may issue

   from this Court upon finality of this Opinion and Order.

All sitting. All concur.

ENTERED: May 5, 2016.




                                   3